
QuickLinks -- Click here to rapidly navigate through this document


Exhibit (10)(vii)


***Portions marked with asterisks within brackets have been omitted pursuant to
a request for confidential treatment, and have been filed separately in
connection with such request.

CHANGE IN CONTROL AGREEMENT

        This Change in Control Agreement ("Agreement") is entered into,
effective as of December 2, 2004, by and between John J. Gallagher III
("Executive") and Great Lakes Chemical Corporation ("Company").

Background

        A.    The Company considers the establishment and maintenance of a sound
and vital management to be essential to protecting and enhancing the best
interests of the Company and its stockholders. In this connection, the Company
recognizes that, as is the case with many publicly held corporations, the
possibility of a change in control exists and that such possibility, and the
uncertainty and questions that it may raise among management, could result in
the departure or distraction of key management personnel to the detriment of the
Company and its stockholders. Accordingly, the Company's Board of Directors has
determined that appropriate steps should be taken to reinforce and encourage the
continued attention and dedication of members of the Company's management,
including the Executive, to their assigned duties without distraction and
disruption in the event of a threatened or actual change in control or other
major corporate transaction.

        B.    This Agreement does not constitute an employment contract, nor
does it alter the Executive's status as an at-will employee of the Company. This
Agreement merely sets out the severance benefits that the Company will provide
if, but only if, the Executive's employment with the Company terminates or is
deemed to terminate after the occurrence of an actual or potential change in
control or other major transaction under the circumstances described herein or
as otherwise provided in Section 7 following a major transaction.

        In consideration of the premises and the Executive's employment by the
Company, the Executive and the Company agree as follows:

Agreement

        1.    Defined Terms.    The following terms, when capitalized, shall
have the meanings specified below for purposes of this Agreement:

        (a)   "Beneficial Owner" means a "beneficial owner, as defined in
Rule 13d-3 under the Exchange Act.

        (b)   "Board" means the Company's Board of Directors.

        (c)   "Cause" means, with respect to the Executive, the Executive's
(i) act of fraud, embezzlement, theft, or other intentional material violation
of the law in connection with or in the course of his employment, (ii) willful
gross misconduct that is likely to materially injure the reputation, business,
or a business relationship of the Company; (iii) violation of the
Confidentiality and Non-Competition Agreement, or (iv) willful and continued
failure to perform his duties for the Company (other than a failure due to
Disability), after a demand for substantial performance to the Executive by the
Board that specifically identifies the manner in which the Board believes that
the Executive has not performed his duties. For purposes of the preceding
sentence, no act, or failure to act, on the part of the Executive shall be
deemed "willful," unless it was done or omitted by the Executive not in good
faith and without reasonable belief that his act or omission was in or not
opposed to the best interests of the Company. Notwithstanding the foregoing, the
Executive's employment shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire

--------------------------------------------------------------------------------




membership of the Board at a meeting of the Board called and held for that
purpose (after reasonable notice to the Executive and an opportunity for the
Executive, together with his counsel, to be heard by the Board), finding that in
the Board's good faith opinion, the Executive was guilty of conduct described in
the first sentence of this Subsection and describing the specific acts or
omissions constituting such conduct.

        (d)   "Change in Control" means, except as provided in Section 3, that
the conditions set out in any one of the following paragraphs have been
satisfied:

        (i)    any "person" (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), other than (A) the Company, (B) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of shares of the Company (any such person is hereinafter referred to
as a "Person"), is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing more than 20% of the combined voting
power of the Company's then outstanding securities (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company);

        (ii)   there is consummated a merger or consolidation of the Company
with or into any other corporation, other than a merger or consolidation that
would result in the holders of the voting securities of the Company outstanding
immediately prior thereto holding securities that represent, in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, immediately after such merger or
consolidation, more than 70% of the combined voting power of the voting
securities of either the Company or the other entity that survives such merger
or consolidation or the parent of the entity that survives such merger or
consolidation;

        (iii)  the stockholders of the Company approve any plan or proposal for
the liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets;
or

        (iv)  during any period of two consecutive years (not including any
period before the date of this Agreement), individuals who at the beginning of
such period constitute the Board and any new director (other than a director
designated by a Person who has entered into an agreement with the Company to
effect a transaction described in paragraph (i), (ii) or (iii) of this
Subsection) whose election by the Board or nomination for election by the
Company's stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof.

For purposes of this Agreement, where a Change in Control results from a series
of related transactions, the Change in Control shall be deemed to have occurred
on the date of the consummation of the first such transaction. For purposes of
paragraph (i), the stockholders of another corporation (other than the Company
or a corporation described in clause (D) of paragraph (i)) shall be deemed to
constitute a Person. Further, it is understood by the parties that the sale,
transfer, or other disposition of a subsidiary of the Company shall not
constitute a Change in Control.

Termination of the Executive's Employment during or following a Potential Change
in Control shall be considered to have occurred following a Change in Control to
the extent provided in Section 2(c).

        (e)   "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

        (f)    "Company" means Great Lakes Chemical Corporation and any
successor, to the extent provided in Section 13.

2

--------------------------------------------------------------------------------




        (g)   "Confidentiality and Non-Compete Agreement" means the
confidentiality and non-compete agreement between the Company and the Executive.

        (h)   "Date of Termination" means, (i) if the Executive Terminates
Employment for Good Reason, the date of termination specified in the Executive's
resignation, and (ii) if the Executive's Employment is Terminated for any other
reason, the date on which a notice of termination is given.

        (i)    "Exchange Act" means the Securities Exchange Act of 1934, as in
effect on the date of this Agreement.

        (j)    "Good Reason" means any of the following:

        (i)    without the Executive's express written consent, a material
reduction in the Executive's duties, responsibilities, or status with the
Company as in effect immediately before the Change in Control or Major
Transaction, or a change in the Executive's titles or offices (to a lesser title
or office) as in effect immediately before a Change in Control or Major
Transaction, or any removal of the Executive from or any failure to reelect or
reappoint the Executive to any of his positions, except in connection with the
Executive's Termination of Employment by the Company for Cause or by the
Executive for other than Good Reason;

        (ii)   a reduction by the Company in the Executive's base salary or
perquisites as in effect on the date hereof or as the same may be increased from
time to time;

        (iii)  a material reduction by the Company of the benefits provided to
the Executive under any thrift, incentive, or compensation plan, or any pension,
life insurance, health and accident, or disability plan in which the Executive
is participating at the time of a Change in Control or Major Transaction (or
plans providing the Executive with substantially similar benefits), or the
taking of any action by the Company that would adversely affect the Executive's
participation in or materially reduce the Executive's benefits under any of such
plans or deprive the Executive of any material fringe benefit enjoyed by the
Executive at the time of the Change in Control or Major Transaction, unless such
reduction or action is generally applicable to all employees of the Company or
relevant subsidiary; or

        (iv)  the Company requires the Executive (without his consent) to
perform the duties of his employment beyond the 50 mile radius from the location
of the Executive's employment immediately before the Change in Control or Major
Transaction;

provided, however, that (i) any Termination of Employment by the Executive shall
not be considered a termination for Good Reason for purposes of this Agreement
if such termination occurs after the Executive has been absent from his work for
a continuous period of at least six months as a result of his incapacity due to
physical or mental illness ("Disability Period") and occurs while the Executive
is receiving benefits under the Company's (or any subsidiary's) long-term
disability plan(s) in effect immediately before the Change in Control or Major
Transaction; and (ii) if the Executive returns to work following a Disability
Period, clause (i) of this paragraph shall not apply in determining whether Good
Reason exists following such return.

To Terminate Employment for Good Reason, the Executive must provide his written
resignation to the Company within 90 days from the event (or from the last in a
series of events) relied upon the Executive as a basis for termination for Good
Reason, and such notice must specify such event(s).

        (k)   "Major Transaction" means, on or before [* * * * * * * * * *], the
sale or disposition to a third party or parties of all or substantially all of
any two of the following groups of businesses (whether simultaneously or in
series):

        (i)    [* * * * * * * * * *];

        (ii)   [* * * * * * * * * *]; or

        (iii)  [* * * * * * * * * *].

3

--------------------------------------------------------------------------------



If a Major Transaction results from a series of transactions, the Major
Transaction shall be deemed to have occurred on the date of the consummation of
the last such transaction. For avoidance of doubt, "sale or disposition" means
that, upon the completion of a transaction of any legal form (including but not
limited to a sale of assets, sale of stock, merger or consolidation, or
formation of joint venture), the Company no longer owns equity representing a
controlling interest in the business. A sale or disposition described above
shall not be considered a Major Transaction, if it is also a Change in Control
and payments are made pursuant to Section 5.

        (l)    "Person" means a "person" within the meaning of Subsection
(d)(i).

        (m)  "Potential Change in Control" means, except as provided in
Section 3, the occurrence and continuation of any of the following conditions:

        (i)    any Person is or becomes the Beneficial Owner, directly or
indirectly, of 10% or more of the outstanding common stock of the Company,
unless such Person has reported or is required to report such ownership on
Schedule 13G under the Exchange Act (or any comparable or successor report) or
on Schedule 13D under the Exchange Act (or any comparable or successor report),
which Schedule 13D does not state any intention to or reserve the right to
control or influence the management or policies of the Company or engage in any
of the actions specified in Item 4 of such Schedule (other than the disposition
of the common stock) so long as such Person neither reports nor is required to
report such ownership other than as described in this paragraph; or

        (ii)   the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control; or

        (iii)  any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute or result in a Change in
Control; or

        (iv)  any Person commences a solicitation (as defined in Rule 14a-1 of
the Exchange Act) of proxies or consents that has the purpose of effecting or
would (if successful) result in a Change in Control; or

        (v)   a tender or exchange offer for at least 10% of the outstanding
voting securities of the Company, made by a Person, is first published or sent
or given (within the meaning of Rule 14d-2(a) of the Exchange Act).

Termination of the Executive's Employment during or following a Potential Change
in Control shall be considered to have occurred following a Change in Control to
the extent provided in Section 2(c).

        (n)   "Term" means the term of this Agreement, as determined pursuant to
Section 2.

        (o)   "Terminates Employment", "Terminate(s) the Executive's
Employment", and "Termination of Employment" all refer to a complete termination
of the employment relationship between the Company and all employers required to
be aggregated with the Company pursuant to Code Section 414(b) or (c).

        2.    Term.    

        (a)   This Agreement shall commence as of December 2, 2004, and shall
continue in effect through December 31, 2006; provided, however, that beginning
January 1, 2007, and each January 1 thereafter, the term of this Agreement shall
automatically be extended for an additional year unless, not later than March 31
of the preceding year, the Company shall have given the Executive notice that it
does not wish to extend this Agreement or a Change in Control shall have
occurred before such January 1; provided, however, (i) if a Change in Control
shall have occurred during the term of this Agreement, this Agreement shall
continue for a period of not less than 36 months after the month in which the
Change in Control occurs, and (ii) this Agreement shall continue in effect
during the pendency of a Potential Change in Control and for nine months
thereafter.

4

--------------------------------------------------------------------------------



        (b)   This Agreement shall be immediately terminated, and the Executive
shall have no right to payment of any compensation or benefits hereunder, if he
incurs a Termination of Employment before the occurrence of a Change in Control
or Major Transaction; provided, however, if the Company Terminates the
Executive's Employment without Cause, or the Executive Terminates Employment for
Good Reason, before a Major Transaction that occurs on or before [***], and the
Executive is not entitled to any payment pursuant to Section 5 or 6, the
Executive's Termination of Employment shall be disregarded in determining
whether he is entitled to a payment pursuant to Section 7. Nothing in this
Agreement shall confer on the Executive any right to continue in the employ of
the Company or interfere with or restrict in any way the rights of the Company,
which are expressly reserved, to discharge the Executive at any time before a
Change in Control or Major Transaction for any reason.

        (c)   Notwithstanding Subsection (b), if the Executive incurs a
Termination of Employment during a Potential Change in Control or within nine
months following the conclusion of a Potential Change in Control, such
termination shall be deemed to be a termination after a Change in Control
entitling the Executive to the severance and other benefits set out herein as if
the Executive had Terminated Employment after a Change in Control.

        3.    Exception for Certain Spin-Off Transactions.    Notwithstanding
the definitions in Section 1, neither a "Change in Control" nor a "Potential
Change in Control" shall be deemed to have occurred by virtue of the Company
entering into any agreement with respect to, the public announcement of, the
approval by the Company's stockholders or directors of, or the consummation of,
any transaction or series of integrated transactions (including any merger or
other business combination transaction) entered into in connection with, or
expressly conditioned upon the occurrence of, a spin-off (such transaction or
series of integrated transactions, the "Spin-Off Transaction") immediately
following which the recordholders of the common stock of the Company immediately
prior to the Spin-Off Transaction continue to have substantially the same
proportionate ownership in the spun-off entity as they had in the Company
immediately prior to the Spin-Off Transaction; provided that such Spin-Off
Transaction (including any related merger of other business combination
transaction) has been approved by a vote of a majority of the Company's
Continuing Directors (as defined below) then in office. For purposes of this
Agreement, a "Continuing Director" shall mean any member of the Board of
Directors of the Company who is a member of the Board of Directors as of the
date of this Agreement and any person who subsequently becomes a member of the
Board of Directors, if such person's nomination for election or election to the
Board of Directors is recommended or approved by a majority of the Continuing
Directors.

        4.    Relationship of Sections 5, 6, and 7.    Except as provided in
this Section, the payment of benefits pursuant to Section 5, 6, or 7 shall make
the Executive ineligible for benefits under any other Section of this Agreement
or under the same Section of this Agreement as a result of a later Change in
Control or Major Transaction. If the Executive receives benefits pursuant to
Section 7, and a Change in Control occurs at least 18 months thereafter, the
prior payment of benefits under Section 7 shall not make the Executive
ineligible for benefits under Section 5.

        5.    Benefits Upon Termination of Employment Following a Change in
Control.    

        (a)   The Executive shall be entitled to benefits under this Section,
rather than under any other severance program of the Company, if he incurs a
Termination of Employment under the circumstances described in this Section
following a Change in Control.

        (b)   If the Company Terminates the Executive's Employment for Cause,
the Company shall be obliged to pay the Executive his full base salary through
his termination date at the rate in effect at the time the notice of termination
is given, and the Company shall have no further obligations under this
Agreement.

        (c)   If the Company Terminates the Executive's Employment for other
than Cause, or if the Executive Terminates Employment for Good Reason, then the
Company shall pay to the Executive as

5

--------------------------------------------------------------------------------




severance pay (and without regard to the provisions of any benefit plan) in one
or more payments within 30 days following the Executive's Date of Termination,
the sum of the following amounts:

        (i)    any accrued and owing portion of the Executive's full base salary
through the Date of Termination at a rate equal to the greater of the rate in
effect immediately before the occurrence of the event(s) giving rise to the
termination or the rate in effect immediately before the Change in Control; plus
an amount equal to unpaid salary with respect to any vacation days accrued but
not taken as of the Date of Termination;

        (ii)   a pro-rata bonus determined by multiplying the greater of (A) the
Executive's target annual bonus (assuming 100% fulfillment of all elements of
the formula under which such bonus would have been calculated) for the year in
which the Date of Termination occurs, or (B) the average of the annual bonuses
paid or payable to the Executive for the three calendar years immediately before
the year in which the Date of Termination occurs, multiplied by a fraction, the
numerator of which is the number of days in the year of termination up to and
including the Date of Termination and the denominator of which is 365;

        (iii)  an amount equal to the greater of (I) the product of (A) the sum
of his salary for the twelve months immediately prior to the occurrence of the
event(s) giving rise to the notice of termination, plus the greater of (i) his
target bonus of 85% of the salary set forth in the preceding clause (assuming,
for purposes of this agreement there were 100% fulfillment of all elements of
the formula under which such bonus would have been calculated), or (ii) the
average of the annual bonuses paid or payable to him for the three (3) calendar
years immediately preceding the year in which the Date of Termination occurs,
multiplied by (B) three; or (II) $3 million; and

        (iv)  in lieu of any further payments not otherwise addressed by this
Agreement under any long term incentive or compensation plan of the Company or
any subsidiary thereof or any successor plan, an amount equal to all awards
thereunder earned or accrued, but not yet paid, for periods up to and including
the Date of Termination.

        (d)   If the Company Terminates the Executive's Employment for other
than Cause, or if the Executive Terminates Employment for Good Reason, then the
Company shall, in addition to paying the amounts owed to the Executive pursuant
to Subsection (c):

        (i)    maintain in full force and effect, for the three years following
the Executive's Termination of Employment, for the continued benefit of the
Executive (and his spouse and dependents, if applicable), all life insurance,
health and accident, and disability plans and programs in which the Executive
was entitled to participate immediately before the occurrence of the event(s)
giving rise to the notice of termination, provided that the Executive's
continued participation is possible under the general terms and provisions of
such plans and programs. If the Executive's continued participation in any such
plan or program is barred, the Company shall arrange to provide the Executive
upon comparable terms with benefits substantially similar to the benefits to
which the Executive would otherwise have been entitled under such plans and
programs. At the end of the three year period of continued coverage, the
Executive shall have the option to have assigned to him, at no cost and with no
apportionment of pre-paid premiums, any assignable insurance policy owned by the
Company or any subsidiary thereof and relating specifically to the Executive.
The Executive's receipt, from a new employer, of any of the benefits described
in this Subsection shall not eliminate the Company's obligations to provide the
Executive with such benefits (or their equivalent), but shall act as an offset
to the Company's obligations hereunder;

        (ii)   in addition to the retirement benefits to which the Executive is
entitled under each defined benefit pension plan of the Company ("Pension Plan")
or any successor plan thereto, including, but not limited to the Retirement Plan
and the Supplemental Retirement Plan, the Company shall pay to the Executive, in
cash within 30 days following his Date of Termination, a

6

--------------------------------------------------------------------------------






lump sum amount equal to the excess of (A) the actuarial equivalent of the
retirement pension payable as a level single life annuity beginning as of the
first day of the month following the Executive's 65th birthday or earlier date
after the Executive's Termination of Employment (taking into account any early
retirement subsidies associated therewith) that the Executive would have accrued
under the terms of each such Pension Plan (without regard to any amendment to
such Pension Plan made after a Change in Control that adversely affects in any
manner the computation of retirement benefits thereunder), determined as if the
Executive were fully vested thereunder and had accumulated service for three
years following his Termination of Employment and had been credited under each
such Pension Plan during such period with compensation equal to the higher of
the Executive's annual base salary in effect immediately before the occurrence
of the event(s) giving rise to the notice of termination or the Executive's
annual base salary at the rate in effect immediately before the Change in
Control, plus the greater of the Executive's target annual bonus (assuming 100%
fulfillment of all elements of the formula under which such bonus would have
been calculated) for the year in which the Date of Termination occurs or the
average of the Executive's annual bonuses for the three years immediately
preceding the year in which the Date of Termination occurs over (B) the
actuarial equivalent of the retirement pension payable as a level single life
annuity beginning as of the first day of the month following the Executive's
65th birthday or earlier date after the Executive's Termination of Employment
(taking into account any early retirement subsidies associated therewith) that
the Executive had accrued pursuant to the provisions of each such Pension Plan
as of the Date of Termination. For purposes of the preceding sentence, the
annuity starting date providing the largest payment to the Executive shall be
used. For purposes of this paragraph, "actuarial equivalent" shall be determined
using the same methods and assumptions utilized under each of the Pension Plans,
as applicable, immediately before occurrence of the event(s) giving rise to the
notice of termination (without regard to any amendment of such methods and
assumptions made after a Change in Control that results in a lower payment under
this paragraph);

        (iii)  all awards to the Executive under any Company stock plan shall
vest upon the Change in Control. This paragraph supersedes any inconsistent
provisions in any stock plan or award issued thereunder, and constitutes an
amendment to any such award that has been approved by the Committee as provided
under any stock plan (provided, however, that notwithstanding any agreement
elsewhere to the contrary, the period of time in which the Executive may
exercise vested stock awards shall end on the earlier of the date on which the
right to exercise such award would have expired if the Executive had remained an
employee of the Company or two years from the Date of Termination);

        (iv)  the Company shall reimburse the Executive for individual
outplacement services to be provided by a firm of the Executive's choice or, at
the Executive's election, provide the Executive with the use of office space,
office supplies, and secretarial assistance satisfactory to the Executive. The
aggregate expenditures of the Company pursuant to this paragraph shall not
exceed $20,000;

        (v)   the Company shall continue to pay the Executive any car allowance
in effect as of the Date of Termination for the three year period thereafter,

        (vi)  the Company shall cause title to the laptop or notebook computer
(and the associated docking station, if any) provided by the Company or any of
its subsidiaries for the Executive's principal use to be transferred to the
Executive, and shall permit the Executive's use of any "shrink wrap" or other
standard software generally installed with a new computer (such as the operating
system, office programs, etc.) under the Company's licenses for the three year
period following the Date of Termination, provided that appropriate measures are
taken by the Company's Information Services Department to insure that all
proprietary information and software, as well as any software solely related to
use of the Company's networks is removed; and

7

--------------------------------------------------------------------------------






        (vii) the Company shall pay all reasonable out-of-pocket expenses,
including reasonable legal fees and legal expenses, incurred by the Executive in
connection with any judicial or other proceeding, including any arbitration
proceeding, to enforce this Agreement or to construe, determine, or defend the
validity of this Agreement.

        (e)   This Agreement and all payments pursuant hereto are intended to
comply with Code Section 409A and the guidance thereunder, and this Agreement
shall be construed accordingly. To the extent that compliance with
Section 409A(a)(2)(B)(i) would require any payment otherwise provided for by
this Agreement to be delayed, such payment shall be made as soon as
administratively feasible after the period of delay required by Code
Section 409A(a)(2)(B)(i).

        6.    Benefits Upon Termination of Employment Following a Major
Transaction.    

        (a)   The Executive shall be entitled to benefits under this Section,
rather than under any other severance program of the Company, if he incurs a
Termination of Employment under the circumstances described in this Section
following a Major Transaction.

        (b)   If the Company Terminates the Executive's Employment for Cause,
the Company shall be obliged to pay the Executive his full base salary through
his termination date at the rate in effect at the time the notice of termination
is given, and the Company shall have no further obligations under this
Agreement.

        (c)   If the Company Terminates the Executive's Employment for other
than Cause, or if the Executive Terminates Employment for Good Reason, then the
Company shall pay to the Executive as severance pay (and without regard to the
provisions of any benefit plan) in one or more payments within 30 days following
the Executive's Date of Termination, the sum of the following amounts:

        (i)    any accrued and owing portion of the Executive's full base salary
through the Date of Termination at a rate equal to the greater of the rate in
effect immediately before the occurrence of the event(s) giving rise to the
notice of termination or the rate in effect immediately before the Major
Transaction; plus an amount equal to unpaid salary with respect to any vacation
days accrued but not taken as of the Date of Termination;

        (ii)   a pro-rata bonus determined by multiplying the greater of (A) the
Executive's target annual bonus (assuming 100% fulfillment of all elements of
the formula under which such bonus would have been calculated) for the year in
which the Date of Termination occurs, or (B) the average of the annual bonuses
paid or payable to the Executive for the three calendar years immediately before
the year in which the Date of Termination occurs, multiplied by a fraction, the
numerator of which is the number of days in the year of termination up to and
including the Date of Termination and the denominator of which is 365;

        (iii)  an amount equal to the greater of (I) the product of (A) the sum
of his salary for the twelve months immediately prior to the occurrence of the
event(s) giving rise to the notice of termination, plus the greater of (i) his
target bonus of 85% of the salary set forth in the preceding clause (assuming,
for purposes of this agreement there were 100% fulfillment of all elements of
the formula under which such bonus would have been calculated), or (ii) the
average of the annual bonuses paid or payable to him for the three (3) calendar
years immediately preceding the year in which the Date of Termination occurs,
multiplied by (B) three; or (II) $3 million; and

        (iv)  in lieu of any further payments not otherwise addressed by this
Agreement under any long term incentive or compensation plan of the Company or
any subsidiary thereof or any successor plan, an amount equal to all awards
thereunder earned or accrued, but not yet paid, for periods up to and including
the Date of Termination.

8

--------------------------------------------------------------------------------






        (d)   If the Company Terminates the Executive's Employment for other
than Cause, or if the Executive Terminates Employment for Good Reason, then the
Company shall, in addition to paying the amounts owed to the Executive pursuant
to Subsection (c):

        (i)    maintain in full force and effect, for the three years following
the Executive's Termination of Employment, for the continued benefit of the
Executive (and his spouse and dependents, if applicable), all life insurance,
health and accident, and disability plans and programs in which the Executive
was entitled to participate immediately before the occurrence of the event(s)
giving rise to the notice of termination, provided that the Executive's
continued participation is possible under the general terms and provisions of
such plans and programs. If the Executive's continued participation in any such
plan or program is barred, the Company shall arrange to provide the Executive
upon comparable terms with benefits substantially similar to the benefits to
which the Executive would otherwise have been entitled under such plans and
programs. At the end of the three year period of continued coverage, the
Executive shall have the option to have assigned to him, at no cost and with no
apportionment of pre-paid premiums, any assignable insurance policy owned by the
Company or any subsidiary thereof and relating specifically to the Executive.
The Executive's receipt, from a new employer, of any of the benefits described
in this Subsection shall not eliminate the Company's obligations to provide the
Executive with such benefits (or their equivalent), but shall act as an offset
to the Company's obligations hereunder;

        (ii)   in addition to the retirement benefits to which the Executive is
entitled under each defined benefit pension plan of the Company ("Pension Plan")
or any successor plan thereto, including, but not limited to the Retirement Plan
and the Supplemental Retirement Plan, the Company shall pay to the Executive, in
cash within 30 days following his Date of Termination, a lump sum amount equal
to the excess of (A) the actuarial equivalent of the retirement pension payable
as a level single life annuity beginning as of the first day of the month
following the Executive's 65th birthday or earlier date after the Executive's
Termination of Employment (taking into account any early retirement subsidies
associated therewith) that the Executive would have accrued under the terms of
each such Pension Plan (without regard to any amendment to such Pension Plan
made after a Major Transaction that adversely affects in any manner the
computation of retirement benefits thereunder), determined as if the Executive
were fully vested thereunder and had accumulated service for three years
following his Date of Termination and had been credited under each such Pension
Plan during such period with compensation equal to the higher of the Executive's
annual base salary in effect immediately before the occurrence of the event(s)
giving rise to the Executive's notice of termination or the Executive's annual
base salary at the rate in effect immediately before the Major Transaction, plus
the greater of the Executive's target annual bonus (assuming 100% fulfillment of
all elements of the formula under which such bonus would have been calculated)
for the year in which the Date of Termination occurs or the average of the
Executive's annual bonuses for the three years immediately preceding the year in
which the Date of Termination occurs over (B) the actuarial equivalent of the
retirement pension payable as a level single life annuity beginning as of the
first day of the month following the Executive's 65th birthday or earlier date
after the Executive's Termination of Employment (taking into account any early
retirement subsidies associated therewith) that the Executive had accrued
pursuant to the provisions of each such Pension Plan as of the Date of
Termination. For purposes of the preceding sentence, the annuity starting date
providing the largest payment to the Executive shall be used. For purposes of
this paragraph, "actuarial equivalent" shall be determined using the same
methods and assumptions utilized under each of the Pension Plans, as applicable,
immediately before occurrence of the event(s) giving rise to the notice of
termination (without regard to any amendment of such methods and assumptions
made after a Major Transaction that results in a lower payment under this
paragraph);

9

--------------------------------------------------------------------------------






        (iii)  all awards to the Executive under any Company stock plan shall
vest upon the Major Transaction. This paragraph supersedes any inconsistent
provisions in any stock plan or award issued thereunder, and constitutes an
amendment to any such award that has been approved by the Committee as provided
under any stock plan (provided, however, that notwithstanding any agreement
elsewhere to the contrary, the period of time in which the Executive may
exercise vested stock awards shall end on the earlier of the date on which the
right to exercise such award would have expired if the Executive had remained an
employee of the Company or two years from the Date of Termination);

        (iv)  the Company shall reimburse the Executive for individual
outplacement services to be provided by a firm of the Executive's choice or, at
the Executive's election, provide the Executive with the use of office space,
office supplies, and secretarial assistance satisfactory to the Executive. The
aggregate expenditures of the Company pursuant to this paragraph shall not
exceed $20,000;

        (v)   the Company shall continue to pay the Executive any car allowance
in effect as of the Date of Termination for the three year period thereafter,

        (vi)  the Company shall cause title to the laptop or notebook computer
(and the associated docking station, if any) provided by the Company or any of
its subsidiaries for the Executive's principal use to be transferred to the
Executive, and shall permit the Executive's use of any "shrink wrap" or other
standard software generally installed with a new computer (such as the operating
system, office programs, etc.) under the Company's licenses for the three year
period following the Executive's Date of Termination, provided that appropriate
measures are taken by the Company's Information Services Department to insure
that all proprietary information and software, as well as any software solely
related to use of the Company's networks is removed; and

        (vii) the Company shall pay all reasonable out-of-pocket expenses,
including reasonable legal fees and legal expenses, incurred by the Executive in
connection with any judicial or other proceeding, including any arbitration
proceeding, to enforce this Agreement or to construe, determine, or defend the
validity of this Agreement.

        (e)   This Agreement and all payments pursuant hereto are intended to
comply with Code Section 409A and the guidance thereunder, and this Agreement
shall be construed accordingly. To the extent that compliance with
Section 409A(a)(2)(B)(i) would require any payment otherwise provided for by
this Agreement to be delayed, such payment shall be made as soon as
administratively feasible after the period of delay required by Code
Section 409A(a)(2)(B)(i).

        7.    Benefits Payable Following Major Transaction.    If the Executive
has not incurred a Termination of Employment on or before the 366th day
following a Major Transaction ("Pay Out Date"), the Company shall pay to the
Executive as a bonus (and without regard to the provisions of any benefit plan)
in a lump sum payment, an amount equal to the product of (i) the sum of (A) the
Executive's annual base salary at the rate in effect immediately before the
Major Transaction, plus (B) the greater of (I) the Executive's target annual
bonus (assuming 100% fulfillment of all elements of the formula under which such
bonus would have been calculated) in the year in which the Pay-Out Date occurs,
and (II) the average of the annual bonuses paid or payable to the Executive for
the three calendar years immediately before the year in which the Pay-Out Date
occurs, multiplied by (ii) three. Upon such payment, all of the Company's
obligations with respect to the Major Transaction shall have been fulfilled.
Under no circumstances shall the Executive be entitled to a payment pursuant to
this Section and Section 6 as a result of a Major Transaction.

        8.    No Obligation to Mitigate.    The Executive shall not be required
to mitigate the amount of any payment or benefits provided for in Section 5 or 6
by seeking other employment or otherwise, nor (except as provided in
paragraph 5(d)(i) or 6(d)(i)) shall the amount of any payment or benefits
provided for in Section 5 or 6 be reduced by any payments or benefits received
by the Executive as the

10

--------------------------------------------------------------------------------




result of employment by another employer after the Date of Termination, or
otherwise; provided, however, that the amount payable under Section 5 or 6 shall
be reduced by the amount of any severance, termination, or notice pay (or any
other similar amounts) required by law to be paid to the Executive by the
Company or its subsidiaries and by any salary or other amounts paid to the
Executive during any notice period that the Company or its subsidiaries is
required by law to provide.

        9.    Gross-Up for Excise Taxes.    If any payment or benefit received
or to be received by the Executive in connection with a Change in Control or or
the termination of the Executive's employment (whether pursuant to the terms of
this Agreement or any other plan, arrangement, or agreement with the Company)
(all such payments and benefits being hereinafter called "Total Payments") would
be subject (in whole or part) to the excise tax imposed under Code Section 4999
("Excise Tax"), the Company shall pay the Executive an additional amount
("Gross-Up Payment") such that the net amount retained by the Executive, after
deduction of any Excise Tax on the Total Payments and any federal, state, and
local income tax and Excise Tax upon the payment provided for by this
Subsection, shall be equal to the Total Payments. For purposes of determining
whether any of the Total Payments will be subject to the Excise Tax and the
amount of such Excise Tax, (i) the Executive's Total Payments shall be treated
as "parachute payments" within the meaning of Code Section 280G(b)(2); and all
"excess parachute payments" within the meaning of Code Section 280G(b)(1) shall
be treated as subject to the Excise Tax, unless in the opinion of tax counsel
selected by the accounting firm that was, immediately before the actual or
deemed Change in Control, the Company's independent auditor ("Auditor") and
reasonably acceptable to the Executive, such other payments or benefits (in
whole or in part) do not constitute parachute payments, including by reason of
Code Section 280G(b)(4)(A), or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered, within
the meaning of Code Section 280G(b)(4)(B), in excess of the base amount
allocable to such reasonable compensation, or are otherwise not subject to the
Excise Tax, (ii) the amount of the Total Payments that shall be treated as
subject to the Excise Tax shall be equal to the lesser of (1) the total amount
of the Total Payments or (2) the amount of excess parachute payments within the
meaning of Code Section 280G(b)(1) (after applying clause (i) above) and
(iii) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Auditor in accordance with the principles of Code
Sections 280G(d)(3) and (4). For purposes of determining the amount of the
Gross-Up Payment, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive's
residence (or, if higher, in the state and locality of the Executive's principal
place of business) on the Date of Termination, net of the maximum reduction in
federal income taxes that could be obtained from deduction of such state and
local taxes. In the event that the Excise Tax is later determined to be less
than the amount taken into account hereunder at the time of Termination of
Employment, the Executive shall repay to the Company, at the time that the
amount of such reduction in Excise Tax is finally determined, the portion of the
Gross-Up Payment attributable to such reduction (plus that portion of the
Gross-Up Payment attributable to the Excise Tax and federal, state, and local
income tax imposed on the Gross-Up Payment being repaid by the Executive to the
extent that such repayment results in a reduction in Excise Tax and/or a
federal, state, or local income tax deduction) plus interest on the amount of
such repayment at 120% of the rate provided in Code Section 1274(b)(2)(B). If
the Excise Tax is determined to exceed the amount taken into account hereunder
at the time of Termination of Employment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment to the Executive
with respect to such excess (plus any interest, penalties, or additions payable
by the Executive with respect to such excess) at the time that the amount of
such excess is finally determined. The Executive and the Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of liability for Excise
Tax with respect to the Severance Payments.

11

--------------------------------------------------------------------------------




Except as otherwise expressly provided, the Company shall pay the amounts
required by this Section within 30 days of the Date of Termination. For purposes
of this Section, a Major Transaction shall be deemed a Change in Control.

        10.    Default in Payment.    Any payment not made within ten days after
it is due in accordance with this Agreement shall thereafter bear interest,
compounded quarterly, at the prime rate from time to time in effect at the Chase
Manhattan Bank of New York.

        11.    Rights and Waivers.    All rights and remedies of the parties
hereto are separate and cumulative, and no one of them, whether exercised or
not, shall be deemed to exclude, limit, or prejudice any other right or remedy
that either of the parties hereto may have. No party to this Agreement shall be
deemed to waive any right or remedy under this Agreement, unless such waiver is
in writing and signed by such party. No delay or omission on the part of either
party in exercising any right or remedy shall operate as a waiver of such right
or remedy or any other right or remedy. A waiver on any one occasion shall not
be construed as a bar to or a waiver of any right or remedy on any future
occasion.

        12.    Effect on Other Plans, Agreements, and Benefits.    Except to the
extent expressly set forth herein, any benefit or compensation to which the
Executive is entitled under any agreement between the Executive and the Company
or any of its subsidiaries or under any plan maintained by the Company or any of
its subsidiaries in which the Executive participates or participated shall not
be modified or lessened in any way, but shall be payable according to the terms
of the applicable plan or agreement. The terms of this Agreement shall supersede
and terminate any prior change in control severance agreement, or the provisions
of any other agreement providing benefits following a change in control, entered
into between the Executive and the Company or any subsidiary thereof.
Notwithstanding the above, any benefits received by the Executive pursuant to
this Agreement shall be in lieu of any severance benefits to which the Executive
would otherwise be entitled under any general severance policy maintained by the
Company or the relevant subsidiary for its management personnel or under any
employment contract between the Executive and the Company or any subsidiary
thereof.

        13.    Unsecured Obligation.    All rights of the Executive or any
beneficiary of the Executive who succeeds to the Executive's rights to payments
or benefits under this Agreement shall at all times be entirely unfunded and no
provision shall at any time be made with respect to segregating any assets of
the Company or payment of any amounts due hereunder. Neither the Executive nor
any such beneficiary shall have any interest in or rights against any specific
assets of the Company or any of its subsidiaries, and the Executive and any such
beneficiary shall have only the rights of a general unsecured creditor of the
Company.

        14.    Successors.    

        (a)   The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such agreement before the effectiveness of any
such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled hereunder if he Terminated Employment
for Good Reason after a Change in Control, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
"Company" shall mean the Company as hereinbefore defined, and any successor to
its business and/or assets as aforesaid that executes and delivers the agreement
provided for in this Subsection or otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.

12

--------------------------------------------------------------------------------



        (b)   The Company shall require any successor to a business acquired in
a Major Transaction, by agreement in form and substance satisfactory to the
Executive, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place, if the Executive's employment with the
Company is to be terminated as a result of the transaction but the Executive is
offered employment with such successor on substantially the same terms and
conditions as existed immediately before the Major Transaction. Failure of the
Company to obtain such agreement before the effectiveness of any such Major
Transaction shall be a breach of this Agreement and shall entitle the Executive
to compensation from the Company in the same amount and on the same terms as the
Executive would be entitled hereunder if he Terminated Employment for Good
Reason after a Major Transaction, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, "Company" shall mean
the Company as hereinbefore defined, and party to a Major Transaction that
executes and delivers the agreement provided for in this Subsection or otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.

        (c)   This Agreement shall inure to the benefit of and be enforceable by
the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If the Executive should
die while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive's devisee,
legatee, or other designee or, if there be no such designee, to the Executive's
estate.

        15.    Burden of Proof.    In any judicial or other proceedings in which
the Executive's right to, or the amount of, benefits hereunder is disputed, the
ultimate burden of proof shall be on the Company.

        16.    Arbitration.    Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Indianapolis, Indiana by three arbitrators, one of whom shall be appointed by
the Company, one of whom shall be appointed by the Executive, and the third of
whom shall be appointed by the first two arbitrators. If either the Company or
the Executive fails to appoint an arbitrator within 20 days of a request in
writing by the other to do so, or if the first two arbitrators cannot agree on
the appointment of a third arbitrator within 20 days after the second arbitrator
is designated, then such arbitrator shall be appointed by the Chief Judge of the
United States District Court located in the city of Indianapolis, or upon his
failure to act, by the American Arbitration Association so as to enable the
arbitrators to render an award within 90 days after the three arbitrators have
been appointed. Following the selection of arbitrators as set forth above, the
arbitration shall be conducted promptly and expeditiously and in accordance with
the rules of the American Arbitration Association. Pending the resolution of
such dispute or controversy, the Company will continue to pay the Executive
without interruption his full base salary at the rate in effect immediately
before the notice giving rise to the dispute was given and continue the
Executive as a participant in all thrift, incentive, compensation, pension, life
insurance, health and accident or disability plans in which the Executive was
participating when the notice giving rise to the dispute was given at the level
in effect immediately before such notice. Judgment may be entered on the
arbitrator's award in any court having jurisdiction; provided, however, that the
Executive shall be entitled to seek specific performance of his right to be paid
during the pendency of any dispute or controversy arising under or in connection
with this Agreement. The Company shall bear all of the expenses relating to any
arbitration under this Agreement.

        17.    Amendment.    No provision of this Agreement may be amended or
waived, except by written agreement signed by both the Company and the
Executive.

        18.    Entire Agreement.    This Agreement contains the entire agreement
and understanding of the parties regarding the transaction contemplated herein
and supersedes all prior agreements,

13

--------------------------------------------------------------------------------




arrangements, or understandings, whether written or oral, relating to the
subject matter hereof, including, without limitation, any letters, agreements,
or understandings between the Executive and the Company or any subsidiary
thereof before the date hereof. Execution of this Agreement shall supersede and
terminate any prior change in control severance agreement, or the provisions of
any other agreement providing benefits following a change in control, entered
into between the Executive and the Company or any subsidiary thereof.

        19.    Severability.    If any provision of the Agreement is held to be
invalid, illegal, or unenforceable, the remainder of this Agreement shall not be
affected thereby. If any provision of this Agreement is held by a court of
competent jurisdiction to conflict with any federal, state, or local law, such
provision is hereby declared to be of such force and effect as is permissible in
such jurisdiction.

        20.    Governing Law.    The provisions of this Agreement shall be
construed in accordance with, and governed by, the laws of the State of Indiana
without regard to principles of conflict of laws.

        21.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.

    GREAT LAKES CHEMICAL CORPORATION
/s/  JOHN J. GALLAGHER III      

--------------------------------------------------------------------------------

John J. Gallagher III
 
By:
Nigel T. Andrews

--------------------------------------------------------------------------------


Date: February 8, 2005
 
Date: February 8, 2005

14

--------------------------------------------------------------------------------





QuickLinks


Exhibit (10)(vii)

